Citation Nr: 1105162	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-03 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for chest pains.

2.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for tinnitus.

3.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss.

4.	Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for right heel ankle 
spurs.

5.	Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's wife, B.M.


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to September 
1970 and from January 1974 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law Judge 
presided while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The issues of entitlement to service connection for chest pains 
and a left knee disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The RO denied service connection for chest pains in an August 
2001 decision.  The Veteran did not appeal the RO decision, 
and it became final.

2.	Evidence received since August 2001 relates to unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for chest pains.

3.	The RO denied service connection for tinnitus in an August 
2001 decision.  The Veteran did not appeal the RO decision, 
and it became final.

4.	Evidence received since August 2001 relates to unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for tinnitus.

5.	The Veteran's tinnitus was not incurred in service and is not 
related to service.

6.	The RO denied service connection bilateral hearing loss in an 
August 2001 RO decision.  The Veteran did not appeal the RO 
decision, and it became final.

7.	Evidence received since the August 2001 RO decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection for a bilateral hearing loss. 

8.	The RO denied service connection right heel spurs in an August 
2001 RO decision.  The Veteran did not appeal the RO decision, 
and it became final.

9.	Evidence received since the August 2001 RO decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection for right heel spurs. 


CONCLUSION OF LAW

1.	The August 2001 RO decision that denied service connection for 
chest pains is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.	New and material evidence sufficient to reopen the claim of 
service connection for chest pains has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.	The August 2001 RO decision that denied service connection for 
tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

4.	New and material evidence sufficient to reopen the claim of 
service connection for tinnitus has been presented.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.	The criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.	The August 2001 RO decision that denied service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

7.	New and material evidence has not been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 20.1100 (2010).

8.	The August 2001 RO decision that denied service connection for 
right heel spurs  is final.  38 U.S.C.A. § 7105(c) (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

9.	New and material evidence has not been received to reopen the 
claim for service connection for right heel spurs.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 20.1100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim.

Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

A letter dated in June 2007 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  It also requested that the Veteran provide 
enough information for the RO to request records from any sources 
of information and evidence identified by the Veteran, as well as 
what information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and records 
from other Federal agencies.  With respect to the Dingess 
requirements, these letters also provided the Veteran with notice 
of what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.

With respect to the Veteran's previously disallowed claims, in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in 
order to successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence - evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that are 
not commonly known to VA claimants. Because these requirements 
define particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that must be 
presented.  This notice obligation, however, does not modify the 
requirements discussed above.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In other words, VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her entitlement 
to the underlying claim for the benefit sought.

Here, the Board notes the June 2007 letter included the 
requirements pursuant to Kent.  These letters also explained to 
the Veteran why his claim for service connection for chest pains, 
tinnitus, bilateral hearing loss, and right heel spurs was denied 
in August 2001.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service 
treatment records, VA treatment records and private treatment 
records are associated with the claims folder.  

Although there is no VA examination with a nexus opinion on file, 
none is required in this case.  Such development is to be 
considered necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or with 
another service-connected disability. 38 C.F.R. § 3.159(c)(4).  
Because not all of these conditions have been met with respect to 
the service connection issue decided herein, as will be discussed 
below, a VA examination with nexus opinion is not necessary.  The 
Board does not know of any additional relevant evidence which has 
not been obtained.

In addition, the Veteran and his wife testified at the October 
2010 Board hearing that the medical treatment records from his 
period of active service were unavailable, possibly because they 
were destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  However, the Veteran's service 
treatment records appear complete and are associated with his 
claims file. 

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
Court has held that the newly presented evidence need not be 
probative of all the elements required to award the claim but 
that the evidence must tend to prove the merits of the claim as 
to each essential element that was a specified basis for the last 
final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence that is merely cumulative of other evidence in 
the record is not new and material even if it was not previously 
associated with the record/considered.  Anglin v. West, 203 F.3d 
1343 (Fed. Cir. 2000).

Chest Pains

A claim of entitlement to service connection for chest pains was 
denied in an August 2001 rating decision.  The RO determined that 
while the Veteran was seen on several occasions for chest pain in 
service and was separately diagnosed with muscle spasms and 
constrochondritis versus pleuritis.  The Veteran's chest x-rays 
during service was also normal.  In addition, the Veteran's post-
service VA treatment records reported normal chest x-rays.  The 
Veteran did not appeal; accordingly, the August 2001 RO rating 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

Evidence submitted subsequent to the August 2001 RO decision 
included several VA treatment records indicating complaint of 
chest pains by the Veteran.  The Veteran testified at the October 
2010 Board hearing that he was referred to an "outside source" 
and was diagnosed with heart murmurs.  Subsequent to this 
diagnosis, he was treated at a VA medical facility.  It appears 
these records are not associated with the Veteran's claims file.

Therefore, this evidence is new and material, in that it was 
previously not considered in the prior decision, it relates to an 
unestablished fact necessary to substantiate the claim, and it 
raises a reasonable possibility of substantiating the claim, 
namely the existence of a condition that may have had its onset 
in service.  It raises a reasonable possibility of substantiating 
the claim.  Consequently, the claim is reopened.

Tinnitus

An August 2001 RO decision denying service connection for 
tinnitus is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).  The August 2010 rating decision denied the claim 
of service connection for tinnitus because the evidence did not 
show any symptoms or treatment for tinnitus during the Veteran's 
service and nothing post-service.  The Veteran did not appeal; 
accordingly, the August 2001 RO rating decision became final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

The Veteran testified at the October 2010 Board hearing that he 
first experienced tinnitus after he returned from the Persian 
Gulf and noticed a "constant low humming... sound."  The 
Veteran stated he was examined during service but was told there 
was "nothing wrong."  After service, he was not treated for 
tinnitus.

The evidence received since August 2001 includes a February 2009 
VA treatment record indicating the Veteran reported a history of 
"bilateral, period tinnitus for [four] years, maybe longer."  
No diagnosis of tinnitus was made at this time.  However, in 
April 2009, a diagnosis of tinnitus was made, left ear greater 
than right ear.

This evidence, significantly the diagnosis of tinnitus, is new 
and material, in that it was previously not considered in the 
prior decision, it relates to an unestablished fact necessary to 
substantiate the claim, and it raises a reasonable possibility of 
substantiating the claim, namely the existence of chronic 
condition that had its onset in service.  It raises a reasonable 
possibility of substantiating the claim.  Consequently, the claim 
is reopened.

Bilateral Hearing Loss

Prior to the current claim, the Veteran's claims for entitlement 
to service connection for bilateral hearing loss were last denied 
in a August 2001 rating decision.  The RO determined that while 
in-service treatment records showed the Veteran complained of 
hearing loss, there was no objective evidence of hearing loss.  
In January 1990 the Veteran was re-tested for hearing loss due to 
inconsistent results and determined normal findings.  The Veteran 
also had normal hearing at separation from his period of active 
service.  The Veteran did not appeal; accordingly, the November 
1987 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.302.

Evidence submitted for this claim is limited to VA treatment 
records.  According to February 2009 VA treatment records, the 
Veteran served in the Army Infantry for 23 years, including 
combat in Vietnam and Desert Storm.  He reported that after 
service he was employed as a forklift and heavy equipment 
operator for eight years and a police officer for eleven years.  
He stated he had some hearing loss for the preceding nine years.

On audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
10
LEFT
5
15
10
5
25

Speech recognition scores were 100 percent bilaterally.  The 
examiner determined that the Veteran's hearing thresholds were 
within normal limits for both ears through 400 Hz.  The Veteran 
had excellent word discrimination bilaterally.  Additionally, the 
remainder of the evidence of record fails to a bilateral hearing 
loss disability as defined by VA regulations.  See 38 C.F.R. § 
3.385.

Although the evidence received since the August 2001 decision is 
"new," in that the records were not previously seen, these VA 
treatment records are not material since they are merely 
cumulative of medical evidence previously considered by the RO.  
More importantly, they do not raise a reasonable possibility of 
substantiating either claim in that they do not suggest that the 
Veteran's claimed hearing loss is related to his service.  

Importantly, the Board finds there is no clear diagnosis of a 
bilateral hearing loss disability.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder for 
which service connection is sought, service connection for that 
disorder is not authorized under the statues governing Veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Veteran submitted lay statements and testified at the June 
2010 Board hearing that his hearing loss is related to his period 
of active service.  The Veteran's wife, B.M., also testified that 
she noticed the Veteran was having difficulty hearing when he was 
in service and after his retirement.  Their testimony is this 
regard, however, is not competent to establish that he has a 
current hearing loss disability that was  incurred during his 
active service.  While lay testimony is competent to establish 
the occurrence of an injury, it is not competent to provide a 
medical diagnosis.  See Chavarria v. Brown, 5 Vet. App. 468 
(1993) (an appellant's own recitations of his medical history 
does not constitute new and material evidence sufficient to 
reopen his claim when this account has already been rejected by 
the VA).  

Based on the foregoing reasons, the claim must be denied.  The 
Board concludes that new and material evidence has not been 
received and the record does not contain competent medical 
evidence of a relationship between the Veteran's service and 
bilateral hearing loss.  Should the Veteran obtain additional 
evidence in support of his claim, he is certainly free to 
resubmit his claim.  However, in this case, the evidence does not 
raise a reasonable possibility of substantiating the claim.  
Thus, in the absence of new and material evidence, the Veteran's 
claim to reopen must be denied.

Right Heel Spurs

In a decision dated in August 2001, the RO denied the Veteran's 
claim of entitlement to service connection for right heel spurs.  
The RO noted that the evidence of record showed he did not 
complain of, or was treated for, a right heel condition.  In 
addition, his post-service treatment records also did not report 
any treatment for right heel spurs.  The Veteran underwent a VA 
examination in June 2001 where he was diagnosed with plantar 
calcaneous spur.  However, the RO denied the Veteran's claim as 
there was no evidence of right heel spur during service.  The 
Veteran did not appeal that decision, thus it became final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In May 2007, the Veteran requested to reopen his claim of service 
connection for the right heel spur.  Evidence added to the record 
since the June 1969 rating decision include VA treatment records 
from September 1999, April 2002, and from October 2006 to April 
2010.  However, none of these records indicate complaint or 
treatment for right heel spurs. 

The Veteran testified at the October 2010 Board hearing that he 
had problems with his right heel since service and self-treated 
his condition but did not seek medical treatment. 

Although the VA treatment records are new as they were not 
previously submitted to agency decision makers, the Board finds 
that the evidence as a whole is not material.  The records 
received after the 2001 decision does not indicate the Veteran 
was treated for or complained of right heel spurs.  In addition, 
the newly submitted evidence does not contain any competent link 
between the claimed right heel condition and the circumstances of 
the Veteran's service.  

The Board acknowledges the Veteran continues to maintain that he 
has a right heel disorders that is manifested as a result of 
service, however, there is still no competent medical evidence of 
record of a nexus between service and his reported 
manifestations.  While the Board has presumed the Veteran's 
statements to be credible for the purpose of determining whether 
new and material evidence has been submitted, when viewed in 
conjunction with the evidence of record at the time of the prior 
final decision, they are either repetitive of previous statements 
made which were previously considered by VA, and therefore not 
new, or does not relate to an unestablished fact necessary to 
substantiate the claim.  

Moreover, there is no evidence that the Veteran possesses the 
requisite medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical diagnosis 
or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See 
also Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative evidence).

Therefore, the Board finds that the evidence of record since the 
August 2001 RO rating decision which denied service connection 
for a right heel spurs is not new and material, as it does not 
relate to an unestablished fact necessary to substantiate his 
claim.  Thus, the claim for service connection for a right heel 
spur is not reopened.  Again, as stated above, should the Veteran 
obtain any additional evidence, he is free to resubmit his claim.  

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic disorders may also be 
established based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, 
service connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.

The Veteran contends that he suffers from tinnitus due to 
exposure to acoustic trauma during service which included combat 
in Vietnam and the Persian Gulf.  As stated above, the Veteran 
testified before the Board that this tinnitus had "been going on 
for years."  The Veteran stated he first noticed his tinnitus 
"right after [he] came back from Desert Storm." 

According to the Veteran's in-service personnel records, his 
specialty was an supply clerk during his first term of active 
duty (September 1968 to September 1970) and an indirect fire 
infantryman during his second term of active duty (January 1974 
to June 1992).

Despite the Veteran's recollection that he has had tinnitus since 
service, his service treatment records are absent of any 
complaints, treatment, or diagnoses of tinnitus. On his January 
1974 examination conducted pursuant to enlistment into service, 
the Veteran denied having a history of ear problems.  In 
addition, the clinical evaluation of his ears and drums was 
normal.

The Veteran's June 1992 separation examination was also negative 
of any complaints, treatment, or diagnosis of tinnitus.  The 
medical report also shows that his ears and drums were found to 
be normal on clinical evaluation.

The Board further observes that the post-service record on appeal 
is similarly negative of complaints or findings of tinnitus for 
many years after service separation.  The first medical record of 
evidence documenting the Veteran's tinnitus is dated February 
2009 and a diagnosis was not made until April 2009.  No 
etiological opinion was offered.  Furthermore, the Veteran 
reported in February 2009 that he has had bilateral, periodic 
tinnitus for four years, "maybe longer" and after service he 
was employed as a forklift and heavy equipment operator and as a 
police office.

After consideration of the entire record and the relevant law, 
the Board finds that the Veteran's tinnitus is not related to his 
active service, and service connection is not established.  While 
the Board acknowledges the Veteran's diagnosis for tinnitus and 
his claims that it occurred since service but there is no 
evidence that it resulted from his active service.  In addition, 
there is no evidence of any audiological condition reported 
during service.  Furthermore, there is no competent evidence of 
tinnitus, manifested to any degree in the first year after the 
Veteran left active service.  See 38 C.F.R. §§ 3.307, 3.309.

In view of the inservice findings absence of any evidence of 
tinnitus, and the lengthy period following service without 
treatment, there is no evidence of continuity of symptomatology, 
and this weighs against the Veteran's claim.  The Board 
recognizes the Veteran's contentions that he has had tinnitus 
since active service.  When a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of 
tinnitus, his opinion is outweighed by the competent medical 
evidence.  Simply stated, the Veteran's service treatment records 
(containing no competent medical evidence of tinnitus) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with tinnitus until February 
2009, and no competent medical evidence linking the reported 
tinnitus to the Veteran's service) outweigh the Veteran's 
contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion addressing a relationship between 
service and the tinnitus.  While the Board is sympathetic to the 
Veteran's claim, and he is certainly competent to describe that 
which he experienced in service, any contentions that he has 
current tinnitus that is related to active service are not 
competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a probative 
opinion involving medical diagnosis or medical causation.  

Consequently, in light of the lack of competent evidence 
establishing a link between tinnitus and service, evidence for 
the Veteran's claim is outweighed by the countervailing evidence.  
Should the Veteran obtain additional evidence in support of his 
claim, he is certainly free to resubmit his claim.  However, in 
this case, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable and 
the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

New and material evidence having been submitted, the claim for 
service connection for chest pains is reopened.  To this extent, 
the appeal is granted.

New and material evidence having been submitted, the claim for 
service connection for bilateral tinnitus is reopened; service 
connection for bilateral tinnitus is denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a bilateral hearing loss remains denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a right heel spurs remains denied.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of entitlement to service connection for chest pains and a left 
knee disorder.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so that 
he is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c) (2010).

Chest pains

As discussed above, the Veteran testified he was diagnosed with 
heart murmurs from an "outside source" and was subsequently 
treated at VA medical facilities.  These records from the 
"outside source" reporting a diagnosis of heart murmurs are 
absent from the record and should be obtained

In addition, it also appears that additional VA outpatient 
treatment records possibly exist and have not been associated 
with the claims file.  Specifically, there is a gap within the 
Veteran's claim file of VA treatment records from August 2001 to 
October 2006.  

VA has a duty to obtain all relevant VA and Governmental records 
prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and including 
the date of the Board's decision, whether or not filed in the 
appellant's claims file, are in the constructive possession of 
the Board and must be considered).  Accordingly, a remand to 
obtain these records is necessary prior to adjudication of the 
issue of entitlement to service connection for chest pains.

Left Knee

The Veteran asserts that he has a left knee disorder that is the 
result of service. Review of the Veteran's service treatment 
records confirms treatment for the right knee but it is unclear 
whether the left knee was also treated during service.

The Board notes the Veteran is service connected for degenerative 
joint disease of the right knee at 10 percent disability, 
effective September 16, 1999.

At the October 2010 Board hearing, the Veteran testified that in 
approximately 1981 or 1982 his left knee was swollen and upon 
examination, a doctor told him "it was a strain and that it 
would go down, and it would be all right."  He was subsequently 
treated with Motrin.  The Veteran further testified he was 
examined at separation and told he had "[s]omething like 
arthritis."  The Veteran stated that since leaving service he 
has had problems with his left knee, "[o]nly when it's cold in 
the wintertime."  

According to post-service VA treatment records, the Veteran has 
reported left knee pain on several occasions.  In December 2006, 
the Veteran was diagnosed with degenerative joint disease in the 
knees but greater in the right knee than left. 

The Board notes that the Veteran is competent to offer a 
description of the symptoms he experienced in service, and to 
describe a continuity of symptoms since service.  Lay assertions 
may serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation. 
38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service 
connection claims, VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies; 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service; but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.

A VA examination has not been provided for this claim and, in 
this case, based on the Veteran's history of a left knee disorder 
since service, and the current diagnosis of degenerative joint 
disease in the left knee, and the service connection of 
degenerative joint disease of the right knee, the Board finds 
that an examination and opinion are needed.  See 38 U.S.C.A. 
§5103A (d).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and 
ask him to specify all medical care providers 
who treated him for his chest pains; namely, 
the "outside source" he discussed at the 
October 2010 Board hearing.  The RO/AMC shall 
then obtain and associate with the claims 
file any records identified by the Veteran 
that are not already associated with the 
claims file.  The RO/AMC shall specifically 
request updated VA medical treatment records, 
if any, between August 2001 and October 2006 
and associate these records with the claims 
file.

2.  The RO/AMC shall schedule the Veteran for 
a VA examination with a VA examiner with the 
appropriate medical expertise to determine 
the nature and etiology of any diagnosed left 
knee disorder that may be present.  The 
examiner must thoroughly review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination and state 
that this has been accomplished in the 
examination report.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any diagnosed left knee disorder is the 
result of a disease or injury in service.  
The examiner should also provide an opinion 
as to whether it is at least as likely as not 
that the Veteran's service connected 
degenerative joint disease of the right knee 
either (a) caused, or (b) aggravates 
(permanently worsens) his asserted left knee 
disorder.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology. Any opinions expressed must 
be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


